--------------------------------------------------------------------------------

Exhibit 10.9


SECOND AMENDED AND RESTATED PROMISSORY NOTE




$30,000,000.00
May 13, 2008


Lakeland Industries, Inc.
Attn: Christopher J. Ryan, Chief Executive Officer and
Gary Pokrassa, Chief Financial Officer
701-07 Koehler Avenue
Ronkonkoma, New York  11779
(Hereinafter referred to as "Borrower")


Wachovia Bank, National Association
12 East 49th Street, 43rd Floor
New York, New York  10017
(Hereinafter referred to as “Bank")


Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Thirty Million and No/100 Dollars ($30,000,000.00) or such
sum as may be advanced and outstanding from time to time, with interest on the
unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this "Note").


AMENDMENT AND RESTATEMENT.  This Note amends and restates that certain
Promissory Note dated July 7, 2005 by Borrower in favor of Bank in the original
principal amount of up to $25,000,000.00 (the “Original Note”), as amended by
that certain Amended and Restated Promissory Note dated September 1, 2005 by
Borrower in favor of Bank in the original principal amount of up to
$25,000,000.00 (collectively with the Original Note, the “Replaced Note), as
amended by a Modification To Note and Loan Agreement and Reaffirmation of
Guaranty (the “First Modification Agreement”) dated September 1, 2005,  as
further modified by a Second Modification To Note and Loan Agreement and
Reaffirmation of Guaranty dated December 7, 2007 (the “Second Modification
Agreement”), and as further modified by a Third Modification To Note and Loan
Agreement and Reaffirmation of Guaranty of even date herewith (“Third
Modification Agreement” and collectively with the First Modification and the
Second Modification, the “Modification Agreements”).  Borrower intends, and
Bank, by its acceptance of this Note agrees, that the indebtedness previously
evidenced by the Replaced Note remains outstanding, but such indebtedness shall
henceforth be evidenced by this Note, and the terms and conditions concerning
Borrower's obligation to repay said indebtedness and interest thereon shall be
governed by the provisions of this Note.  Neither the execution, delivery and
acceptance of this Note nor any of the terms and provisions set forth in this
Note shall be deemed or construed to effect a novation or to cause all or any
part of the aforesaid indebtedness, or the liability of any person with respect
thereto or any security therefor, to be, or to be deemed to have been, paid,
satisfied or discharged.  This Note is the Note, as referenced in the Loan
Agreement by and between Bank and Borrower dated July 7, 2005, as modified by
the Modification Agreements, and in all other Loan Documents, as that term is
defined in such Loan Agreement.


LOAN AGREEMENT.  This Note is subject to the provisions of that certain Loan
Agreement between Bank and Borrower dated July 7, 2005, as modified from time to
time (the “Loan Agreement”).


LINE OF CREDIT.  Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an "Advance" and together the "Advances"), so
long as the total principal balance outstanding under this

 

--------------------------------------------------------------------------------

 

Note at any one time does not exceed the principal amount stated on the face of
this Note, subject to the limitations described in any loan agreement to which
this Note is subject.  Bank's obligation to make Advances under this Note shall
terminate if Borrower is in Default. As of the date of each proposed Advance,
Borrower shall be deemed to represent that each representation made in the Loan
Documents is true as of such date.


If Borrower subscribes to Bank's cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.


USE OF PROCEEDS.  Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, as follows:  for general
corporate purposes including but not limited to Borrower's working capital
requirements.


SECURITY.  Borrower has granted Bank a security interest in the collateral
described in the Loan Documents, including, but not limited to, personal
property collateral described in that certain Security Agreement of even date
herewith.


INTEREST RATE DEFINITIONS.


LIBOR-Based Rate.  “LIBOR-Based Rate” means each of 1-month LIBOR plus the
Applicable Margin, as defined below, 3-month LIBOR plus the Applicable Margin,
as defined below, and 6-month LIBOR plus the Applicable Margin, as defined
below.


LIBOR.  "LIBOR" means, with respect to each Interest Period, the rate for U.S.
dollar deposits with a maturity equal to the number of months specified above,
as reported on Telerate page 3750 as of 11:00 a.m., London time, on the second
London business day before such Interest Period begins (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).


LIBOR Market Index-Based Rate.  LIBOR Market Index Rate plus the Applicable
Margin, as defined below, as LIBOR Market Index Rate may change from day to day.


LIBOR Market Index Rate.  "LIBOR Market Index Rate", for any day, means the rate
for 1 month U.S. dollar deposits as reported on Telerate page 3750 as of 11:00
a.m., London time, on such day, or if such day is not a London business day,
then the immediately preceding London business day (or if not so reported, then
as determined by Bank from another recognized source or interbank quotation).


Interest Period.  “Interest Period” means, in respect of each LIBOR-Based Rate
Advance, each period commencing on the last day of the immediately preceding
Interest Period and ending on the same day of the month that interest in respect
of such Advance is due 1 month, 3 months or 6 months thereafter, as appropriate
for the then applicable interest rate; provided (i) the first Interest Period
shall commence on the date of such Advance and end on the first day thereafter
that interest in respect of such Advance is due, (ii) any Interest Period that
ends in a month for which there is no day which numerically corresponds to the
last day of the immediately preceding Interest Period shall end on the last day
of the month and (iii) any Interest Period that would otherwise extend past the
maturity date of this Note shall end on the maturity date of this Note.


Applicable Margin.  "Applicable Margin” shall mean the applicable percentage as
set forth in the table below, based on Borrower’s Funded Debt to EBITDA Ratio,
as that covenant is defined in the Loan Agreement.  The Applicable Margin shall
be determined and adjusted quarterly on the date (each a “Calculation Date”) 10
business days after the date on which Bank receives Borrower’s periodic and
annual financial statements, as required by the Loan Agreement. The initial
Applicable Margin shall be based on Pricing Level 1, as set forth in the table
below, and shall remain at Pricing Level 1 until the first Calculation Date
occurring after the date hereof, and thereafter the Pricing Level shall be
determined by reference to Borrower’s Funded Debt to EBITDA Ratio of Borrower as
of the last day of the most recently ended fiscal year or quarterly period of
Borrower preceding the applicable Calculation Date.  If Borrower

 
Page 2

--------------------------------------------------------------------------------

 

fails to provide interim or annual financial statements beyond any applicable
cure period as required by the Loan Agreement for the most recently ended period
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level 4 or, at Bank=s option, this
Note shall bear interest at the Default Rate until such time as that and all
other Defaults are cured to Bank=s satisfaction.  Each adjustment in the
Applicable Margin shall apply to all then outstanding principal under this Note,
until the next adjustment of the Applicable Margin.


Pricing Levels
Ratio of Funded Debt to EBITDA
Applicable Margin
Pricing Level 1
Less than 1.00:1.00
0.60%
Pricing Level 2
Less than 2.00:1.00 but greater than 1.00:1.00
0.70%
Pricing Level 3
Less than 2.50:1:00 but greater than 2:00:1.00
0.80%
Pricing Level 4
Equal to or greater than 2.50:1.00
1.00%



INTEREST RATE SELECTION AND ADJUSTMENT.


Interest Rate Options.  Interest shall accrue on the unpaid principal balance of
each Advance from the date of such Advance at a rate per annum equal to a
LIBOR-Based Rate or the LIBOR Market Index-Based Rate, as selected by Borrower
in accordance herewith (each, an "Interest Rate").  Interest for each Interest
Period shall accrue each day during such Interest Period, commencing on and
including the first day to but excluding the last day.  There shall be no more
than one Interest Rate for an Advance in effect at any time.


Indemnification.  Borrower shall indemnify Bank against Bank's loss or expense
as a consequence of (a) Borrower's failure to make any payment when due on a
loan or Advance bearing interest at a LIBOR-Based Rate, (b) any payment,
prepayment or conversion of any loan or Advance bearing interest at a
LIBOR-Based Rate on a day other than the last day of the Interest Period, or (c)
any failure to make a borrowing or conversion after giving notice thereof
("Indemnified Loss or Expense").  The amount of such Indemnified Loss or Expense
shall be determined by Bank based upon the assumption that Bank funded 100% of
that portion of the loan in the London interbank market.


Default Rate.  In addition to all other rights contained in this Note, if a
Default occurs, and as long as a Default continues, (a) Borrower shall no longer
have the option to request a LIBOR-Based Rate or the LIBOR Market Index-Based
Rate and (b) all outstanding Obligations, other than Obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank or its affiliates, shall bear interest at the Interest
Rate (as in effect on the date of Default) plus 3% ("Default Rate").  The
Default Rate shall also apply from acceleration until the Obligations or any
judgment thereon is paid in full.


Notice and Manner of Borrowing and Rate Conversion.  Borrower shall give Bank
irrevocable telephonic notice of each proposed Advance or rate conversion not
later than 11:00 a.m. local time at the office of Bank first shown above (a) on
the same business day as each proposed Advance at or rate conversion to the
LIBOR Market Index-Based Rate and (b) at least 2 business days before each
proposed Advance at or rate conversion to a LIBOR-Based Rate.  Each such notice
shall specify (i) the date of such Advance or rate conversion, which shall be a
business day and, in the case of a conversion from a LIBOR-Based Rate Advance,
shall be the last day of an Interest Period, (ii) the amount of each Advance or
the amount to be converted, (iii) the Interest Rate selected by Borrower, and
(iv) except for the LIBOR Market Index-Based Rate, the Interest Period
applicable thereto, which period must correspond to one of the Interest Rate
options.  Notices received after 11:00 a.m. local time at the office of Bank
first shown above shall be deemed received on the next business day.

 
Page 3

--------------------------------------------------------------------------------

 

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360).  Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period ("Actual/360 Computation").  The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year's period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period.  Application of the
Actual/360 Computation produces an annualized effective interest rate exceeding
the nominal rate.


REPAYMENT TERMS.  This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on June 2, 2008, and continuing on
the same day of each month thereafter until fully paid.  In any event, all
principal and accrued interest shall be due and payable on July 7, 2010.  This
Note may be prepaid at any time without the payment of any prepayment fee,
except (i) as set forth in the paragraph above entitled “INDEMNIFICATION” and
(ii) with respect to any fees, expenses or other obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time).


AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT.  Borrower authorizes Bank
to debit demand deposit account number 2000018590584 or any other account with
Bank (routing number 031201467) designated in writing by Borrower, beginning
June 2, 2008 for any payments due under this Note.  Borrower further certifies
that Borrower holds legitimate ownership of this account and preauthorizes this
periodic debit as part of its right under said ownership.


AVAILABILITY FEE.  Borrower shall pay to Bank quarterly an availability fee
equal to 0.10% per annum on the difference between (i) (a) the face amount of
the Replaced Note prior to the date hereof, and (b) the face amount of this Note
commencing with the date hereof, and (ii) the outstanding principal balance of
the Replaced Note or this Note, as the case may be, for each day during the
preceding calendar quarter or portion thereof, commencing on June 1, 2008 and
continuing on the same day of each quarter thereafter, with a final payment due
and payable on the date that all principal and accrued interest is paid in
full. 


APPLICATION OF PAYMENTS.  Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal.  If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.


If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.


DEFINITIONS.  Loan Documents.  The term "Loan Documents", as used in this Note
and the other Loan Documents, refers to all documents executed in connection
with or related to the loan evidenced by this Note and any prior notes which
evidence all or any portion of the loan evidenced by this Note, and any letters
of credit issued pursuant to any loan agreement to which this Note is subject,
any applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
commitment letter that survives closing, a loan agreement, this Note, guaranty
agreements, security agreements, security instruments, financing statements,
mortgage instruments, any renewals or modifications, whenever any of the
foregoing are executed, but does not include swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time).  Obligations.  The term
"Obligations", as used in this Note and the other Loan Documents, refers to any
and all indebtedness and other obligations under this Note, all other
obligations under any other Loan Document(s), and all obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank, or its affiliates, whenever executed.  Certain Other
Terms.  All terms that are used but not otherwise defined in any of the Loan
Documents shall have the definitions provided in the Uniform Commercial Code.


LATE CHARGE.  If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more
days.  This late charge shall not apply to payments

 
Page 4

--------------------------------------------------------------------------------

 

due at maturity or by acceleration hereof, unless such late payment is in an
amount not greater than the highest periodic payment due hereunder.


Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.


ATTORNEYS' FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Bank's
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals', attorneys'
and experts' fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.


USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.


DEFAULT.  If any of the following occurs, a default ("Default") under this Note
shall exist:  Nonpayment.  The failure of timely payment of the Obligations or
Default with respect to any financial covenant set forth in the Loan
Agreement.  Nonperformance.  The failure of timely performance of the
Obligations or Default under this Note or any other Loan Documents for more than
thirty (30) days after Borrower has actual or constructive notice of such
failure of timely performance or Default; provided that such thirty (30) day
period shall not apply with respect to the failure of timely payment of the
Obligations or Default with respect to any financial covenant as set forth
above.  False Warranty.  A warranty or representation made or deemed made in the
Loan Documents or furnished Bank in connection with the loan evidenced by this
Note proves materially false, or if of a continuing nature, becomes materially
false.  Cross Default.  At Bank's option, any default in payment in excess of
$100,000.00 or performance of any obligation under any other loans, contracts or
agreements of Borrower, any Subsidiary or Affiliate of Borrower, any general
partner of or the holder(s) of the majority ownership interests of Borrower with
Bank or its affiliates ("Affiliate" shall have the meaning as defined in 11
U.S.C. § 101, as in effect from time to time, except that the term "Borrower"
shall be substituted for the term "Debtor" therein; "Subsidiary" shall mean any
business in which Borrower holds, directly or indirectly, a controlling
interest).  Cessation; Bankruptcy.  The death of, appointment of a guardian for,
dissolution of, termination of existence of, appointment of a receiver for,
assignment for the benefit of creditors of, or commencement of any bankruptcy or
insolvency proceeding by or against Borrower, its Subsidiaries or Affiliates, if
any, or any general partner of or the holder(s) of the majority ownership
interests of Borrower, or any party to the Loan Documents.  Material Capital
Structure or Business Alteration.  Except as set forth in the Loan Agreement
with respect to Permitted Acquisitions, as that term is defined therein, without
prior written consent of Bank, which consent shall not be unreasonably withheld,
(i) a material alteration in the kind or type of Borrower's business or that of
Borrower's Subsidiaries or Affiliates, if any; (ii) the sale of substantially
all of the business or assets of Borrower, any of Borrower's Subsidiaries or
Affiliates or any guarantor, or a material portion (10% or more) of such
business or assets if such a sale is outside the ordinary course of business of
Borrower, or any of Borrower's Subsidiaries or Affiliates or any guarantor, or
more than 50% of the outstanding stock or voting power of or in any such entity
in a single transaction or a series of transactions; (iii) the acquisition of
substantially all of the business or assets or more than 50% of the outstanding
stock or voting power of any other entity; or (iv) should any Borrower or any of
Borrower's Subsidiaries or Affiliates or any guarantor enter into any merger or
consolidation.  Material Adverse Change.  Bank determines in good faith, in its
sole discretion, that the prospects for payment or performance of the
Obligations are impaired or there has occurred a material adverse change in the
business or prospects of Borrower, financial or otherwise.


REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:  Bank
Lien.  Foreclose its security interest or lien against Borrower's accounts
without notice.  Acceleration Upon Default.  Accelerate the maturity of this
Note and, at Bank’s option, any or all other Obligations, other than Obligations
under any swap agreements (as

 
Page 5

--------------------------------------------------------------------------------

 

defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank, or its affiliates, which shall be due in accordance with and governed by
the provisions of said swap agreements; whereupon this Note and the accelerated
Obligations shall be immediately due and payable; provided, however, if the
Default is based upon a bankruptcy or insolvency proceeding commenced by or
against Borrower or any guarantor or endorser of this Note, all Obligations
(other than Obligations under any swap agreement as referenced above) shall
automatically and immediately be due and payable.  Cumulative.  Exercise any
rights and remedies as provided under the Note and other Loan Documents, or as
provided by law or equity.


FINANCIAL AND OTHER INFORMATION.  Borrower shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower's
financial condition.  Such information shall be true, complete, and accurate.


WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank.  No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion.  Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.


Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, and notice
of sale.  Further, each agrees that Bank may (i) extend, modify or renew this
Note or make a novation of the loan evidenced by this Note, and/or (ii) grant
releases, compromises or indulgences with respect to any collateral securing
this Note, or with respect to any Borrower or other person liable under this
Note or any other Loan Documents, all without notice to or consent of each
Borrower and other such person, and without affecting the liability of each
Borrower and other such person; provided, Bank may not extend, modify or renew
this Note or make a novation of the loan evidenced by this Note without the
consent of the Borrower, or if there is more than one Borrower, without the
consent of at least one Borrower; and further provided, if there is more than
one Borrower, Bank may not enter into a modification of this Note which
increases the burdens of a Borrower without the consent of that Borrower.


MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Bank's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank.  In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank.  Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank's prior written consent is null and void.  Any assignment
shall not release Borrower from the Obligations.  Applicable Law; Conflict
Between Documents.  This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and construed under the
laws of the state named in Bank's address on the first page hereof without
regard to that state's conflict of laws principles.  If the terms of this Note
should conflict with the terms of any loan agreement or any commitment letter
that survives closing, the terms of this Note shall control.  Borrower's
Accounts.  Except as prohibited by law, Borrower grants Bank a security interest
in all of Borrower's accounts with Bank and any of its affiliates. Swap
Agreements.  All swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time), if any, between Borrower and Bank or its affiliates are
independent agreements governed by the written provisions of said swap
agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements unless expressly referred to in such payoff
statement.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state named in Bank's address on the first page
hereof.  Severability.  If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid

 
Page 6

--------------------------------------------------------------------------------

 

under applicable law, such provision shall be ineffective but only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note or other such
document.  Notices.  Any notices to Borrower shall be sufficiently given, if in
writing and mailed or delivered to the Borrower's address shown above or such
other address as provided hereunder, and to Bank, if in writing and mailed or
delivered to Wachovia Bank, National Association, Mail Code VA7628, P. O. Box
13327, Roanoke, VA  24040 or Wachovia Bank, National Association, Mail Code
VA7628, 10 South Jefferson Street, Roanoke, VA  24011 or such other address as
Bank may specify in writing from time to time.  Notices to Bank must include the
mail code.  In the event that Borrower changes Borrower's address at any time
prior to the date the Obligations are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid.  Plural; Captions.  All
references in the Loan Documents to Borrower, guarantor, person, document or
other nouns of reference mean both the singular and plural form, as the case may
be, and the term "person" shall mean any individual, person or entity.  The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan
Documents.  Advances.  Bank may, in its sole discretion, make other advances
which shall be deemed to be advances under this Note, even though the stated
principal amount of this Note may be exceeded as a result thereof.  Posting of
Payments.  All payments received during normal banking hours after 2:00 p.m.
local time at the office of Bank first shown above shall be deemed received at
the opening of the next banking day.  Joint and Several Obligations. If there is
more than one Borrower, each is jointly and severally obligated.  Fees and
Taxes.  Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time.  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF
THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  Patriot Act Notice.  To help
fight the funding of terrorism and money laundering activities, Federal law
requires all financial institutions to obtain, verify, and record information
that identifies each person who opens an account.  For purposes of this section,
account shall be understood to include loan accounts.  FINAL AGREEMENT.  This
Note and the other Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.


WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT
THIS NOTE.  EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.


IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.
 
 
Page 7

--------------------------------------------------------------------------------

 
 

  Lakeland Industries, Inc.                      By:
/s/ Gary A. Pokrassa
   
Gary A. Pokrassa, Chief Financial Officer


 
Page 8 

--------------------------------------------------------------------------------